Title: To Benjamin Franklin from Jean Rousseau, 25 March 1780
From: Rousseau, Jean
To: Franklin, Benjamin


Monsieur
Genêve le 25. Mars 1780.
Le mémoire que je prends la liberté d’addresser à Vôtre Excellence, a êté composé comme Elle peut le voir par le contenu, il y a bientôt deux ans: il n’est connu que de trois personnes distinguées à la Cour de France, à qui des Copies en ont été envoiées depuis: peut être auront-elles êté communiquées à V. E.; dans cette incertitude néanmoins l’Autheur m’a chargé de lui en faire l’envoi, la priant en même tems de favoriser Ses intentions, dans le cas qu’Elle daigne approuver l’exposé en question, qui a èté plutôt écrit, pour les Espagnols, que pour les autres intéressés.
L’Autheur offre Ses très humbles Services, pour être dans un bureau, ou auprès d’un Ambassadeur, Envoié, ou Ministre, en qualité de Secretaire &c. Il est d’un âge mur, puisqu’il a passé les cinquante: ayant êté une trentaine d’années en Angleterre, il écrit & parle familiérement l’Anglois, il parle Allemand, & l’écrit passablement, & a aussi quelque teinture de l’Espagnol. Accoutumé depuis longtems, de mener une vie active, l’oisiveté & l’ennui lui Sont insupportables: Si vôtre Excellence veut bien le proteger, soit pour l’employer Elle même, soit pour le recommander à d’autres: on peut être asseuré d’acquerir un Sujet Zélé, & affectionné à Ses Supérieurs, & qui jusqu’à présent, s’est toujours comporté avec honneur & probité, ainsi que des personnes très connues à Paris, & à Genêve peuvent le certiffier.
Je suis avec beaucoup de respect Monsieur De Vôtre Excellence Le très humble & très obeissant Serviteur
Jean RousseauParent de feu Jean Jacques Rousseau
chez Messrs: De Tournes Lullin Masbou & Comp. Banquiers à Genêve.
 
Notation: Rousseau.
